DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 8/16/2021, with claims 1-28 pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections for claims 16-20 in the previous Office action dating 2/18/2021 has been withdrawn in light of the amendments dating 8/16/2021. 

Specification
The amendment filed 8/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows 
Page 8, “…exists…”, and            
Page 9, “As shown in FIG. 4, the map display options 150 for the primary map pane 120 include a clickable Gate Forecast button (Gate Forecast) that causes airspace sectors to be displayed, color-coded to indicate the probability of disruption from convective weather, a clickable Arrival Traffic button (Arrival Density) that causes a table with predicted aircraft traffic30 for arrival sectors to be displayed, and a clickable 10 Docket No.: 0568.10045meteorological event (SIGMET) button that causes SIGMET polygons to be displayed, and a clickable weather radar button (Radar) that causes weather radar images to be displayed.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. These claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The teachings of a “clickable…button” is absent from the instant specification. Furthermore, these specific elements are absent from the written description at the time of filing: a clickable wind button (claims 16 and 24), a clickable SUA button (claim 16 and 24), a clickable SIGMET button (claim 16 and 24), a clickable weather radar button (claim 16 
In other words, to merely add a description about the elements of clickable buttons to the disclosure is prohibited because the content of the amendment is not clearly described in the application as originally filed. See response to amendment section below and MPEP 2163.06(I). Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 101 because the independent claims 1 and 7 are directed toward an abstract idea of a mental process without significantly more. Both claims 1 and 7 recites the process of gather observations and forecasts of a plurality of aviation environmental and operational data of a terminal airspace (e.g. collecting data); independently transform the observations and forecasts into respective terminal airspace risk factors (e.g. analyzing the data); and categorize the overall airspace risk score into a terminal airspace risk category based upon at least one predetermined risk score threshold (e.g. analyzing the data). In other words, it is well known in the arts for an air traffic controllers to collect and analyze data regarding potential hazardous condition such as weather, wind speed and direction within a specific airspace. Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the at least gathering/collecting, transforming/analyzing, and categorizing/analyzing instructions. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of categorize the overall airspace risk score into a terminal airspace risk category based upon at least one predetermined risk score threshold information, which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the additional element of using a processor to perform the instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible.
Claims 2-12 are also rejected through dependency under 35 USC 101. While claim 13 is rejected under 35 USC 101 because it is the non-transitory computer readable storage medium, comprising a computer program that performs abstract idea of method according to claim 7.

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
On pages 11-12 of the remarks Applicant asserts that “[a]ll of these features were shown in original FIG. 4 and the original set of claims 16-17 and 24-25. It is well known that the claims are part of a specification to provide support for the features in the claims, and those features are clearly further supported by original claim 4. Sufficient support for these features were present in the claims as originally filed. The applicant has simply inserted the claimed features into the specification as being shown in 11Application No. 16/748,321Docket No.: 0568.1004original FIG. 4. No new matter is being introduced into the specification as support for everything was present in the specification, claims and drawings as originally filed.  The Examiner disagrees.
In response, sufficient support for the at least claimed clickable button is not clearly support by the originally filed application. The Examiner is aware that MPEP 2163.07(I) recites “Mere rephrasing of a passage does not constitute new matter. Accordingly, a rewording of a passage where the same meaning remains intact is permissible. In re Anderson, 471 F.2d 1237, 176 USPQ 331 (CCPA 1973).” Contrary to rephrasing and rewording, Applicant has merely added a descriptive passage into the specification to attempt to support the claimed clickable button element. Notice the originally filed figure 4 below, here one of ordinary skill in the art would reasonably interpret the illustration as an enlarged view of the map display options as a list of items and not buttons. 

    PNG
    media_image1.png
    472
    393
    media_image1.png
    Greyscale

                                                                                   
Likewise, the originally filed claim 4 recites “[t]he system according to claim 3, wherein: the airport weather status comprises: cloud base status, and visibility status; and the airport infrastructure status comprises: runway operational status, and instrument landing system status” which does not clearly support the newly add passage to the specification. 
On page 14 of the remarks, Applicant alleges that “[t]he Examiner has not specified what is the abstract idea. There is a very real practical application of the claimed language in the claim 1 to the field of air traffic safety. Thus, claim 1, and therefore, claim 2-12, are not merely abstract ideas.” The Examiner disagrees. 
In response, claims 1-13 are rejected under 35 U.S.C. 101 because the independent claims 1 and 7 are directed toward an abstract idea of a mental process without significantly more. Both claims 1 and 7 recites the process of gather observations and forecasts of a plurality of aviation environmental and operational data of a terminal airspace (e.g. collecting data); independently transforming the . 

Allowable Subject Matter
Claim 14-15, 18-23, and 26-28 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAIDA, US 6,940,426—An aircraft flight risk measuring system for analyzing risks related to a flight of an aircraft. Further, a database is connected to the system computer for providing live information related to weather forecasts and data related to the aircraft’s flight. 
NIKOLERIS, Anastasios, and Heinz Erzberger. “Autonomous system for air traffic control in terminal airspace.” 14th AIA A Aviation Technology, Integration, and 
EVENS et al., US 2019/0103031—A device that identifies an airspace voxel that represents a three-dimensional portion of airspace during a particular time period. The device can analyze the one or more flight parameters and a plurality of airspace parameters, associated with the plurality of airspace voxels, using one or more airspace rules. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                   

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661